            Case 2:20-cv-05068-TJS Document 11 Filed 11/19/20 Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

THOMAS ACCIAVATTI                :                            CIVIL ACTION
                                 :
     v.                          :
                                 :
RESTORE REHABILITATION, LLC, KEY :
RISK MANAGEMENT SERVICES, LLC, :
STARNET INSURANCE COMPANY        :
and PARADIGM CORP.               :                            NO. 20-5068

                                           MEMORANDUM

Savage, J.                                                                          November 19, 2020

       Defendants Key Risk Management Services, LLC (“Key Risk”) and Starnet

Insurance Company (“Starnet”) removed this action, asserting federal subject matter

jurisdiction based on diversity of citizenship pursuant to 28 U.S.C. §§ 1332 and 1441(a).

On October 23, 2020, Restore Rehabilitation, LLC (“Restore”) consented to removal.1

Four days later, the parties stipulated to the dismissal of all defendants except Restore.2

       Consistent with our “independent obligation to determine whether subject-matter

jurisdiction exists, even when no party challenges it,” Hertz Corp. v. Friend, 559 U.S. 77,

94 (2010), we may remand a case sua sponte for lack of subject matter jurisdiction. 28

U.S.C. § 1447(c) (“If at any time before final judgment it appears that the district court

lacks subject matter jurisdiction, the case shall be remanded.”). Because neither the

complaint nor the notice of removal sets forth facts establishing jurisdiction, we shall

remand this action.


       1
          See Not. of Removal (Doc. No. 1) ¶¶ 1- 2, 11. Because the plaintiff had not filed a proof of
service on Restore or Paradigm Corp., Key Risk and Starnet assumed they had not been served. In fact,
Restore had been served four days prior to removal. See Doc. No. 6.
       2
           See Cert. of Concurrence (Doc. No. 4); Not. of Dismissal (Doc. No. 5).
            Case 2:20-cv-05068-TJS Document 11 Filed 11/19/20 Page 2 of 5




       A defendant removing a case from state court under § 1332(a) bears the burden

of demonstrating that the opposing parties are citizens of different states and the

amount in controversy exceeds $75,000. Dart Cherokee Basin Operating Co., LLC v.

Owens, 574 U.S. 81, 83-84 (2014); GBForefront, L.P. v. Forefront Mgmt. Grp., LLC, 888

F.3d 29, 34 (3d Cir. 2018); In re Lipitor Antitrust Litig., 855 F.3d 126, 150 (3d Cir. 2017)

(citation omitted). Additionally, removal statutes are strictly construed against removal,

and all doubts are resolved in favor of remand.          A.S. ex rel. Miller v. SmithKline

Beecham Corp., 769 F.3d 204, 208 (3d Cir. 2014) (citation omitted); Brown v. JEVIC,

575 F.3d 322, 326 (3d Cir. 2009).

       The notice of removal conclusorily states that there is complete diversity between

the plaintiff and all defendants.3 As the proponent of diversity jurisdiction, Restore has

the burden of establishing jurisdiction. In re Lipitor Antitrust Litig., 855 F.3d at 150. Yet,

it fails to allege its and the plaintiff’s citizenship. Thus, we cannot determine whether

the parties are diverse.

       The notice of removal does not allege sufficient facts showing the citizenship of

the plaintiff and Restore. It repeats the plaintiff’s allegation that he is a New Jersey

resident.4 It avers that “as alleged in Plaintiff’s complaint,” Restore is a corporation.5

But, that is not what the complaint alleges. It alleges that Restore, as its proper name

indicates, is a limited liability company.6 Although the plaintiff alleges that Restore is “a

Maryland limited liability company with an address for service” in Harrisburg,
       3
           Not. of Removal ¶ 10.
       4
           Id. ¶ 4; Compl. (Doc. No. 1-1) ¶ 1.
       5
           Not. of Removal ¶ 7.
       6
           Compl. ¶ 2.


                                                 2
              Case 2:20-cv-05068-TJS Document 11 Filed 11/19/20 Page 3 of 5




Pennsylvania, the removal notice avers that it “is a corporation organized . . . under the

laws of . . . Maryland with its principal place of business” in Maryland.7

         Restore, as the proponent of diversity jurisdiction, failed to establish complete

diversity of citizenship. For purposes of establishing jurisdiction, a natural person is

deemed to be a citizen of the state where he is domiciled. Lincoln Ben. Life Co. v. AEI

Life, LLC, 800 F.3d 99, 104 (3d Cir. 2015). Residency in a state is insufficient to

establish citizenship of an individual. GBForefront, L.P., 888 F.3d at 35 (citing McNair v.

Synapse Grp. Inc., 672 F.3d 213, 219 n.4 (3d Cir. 2012) (allegations pertaining solely to

a litigant’s “residency,” as opposed to “citizenship” or “domicile,” are “jurisdictionally

inadequate in [a] diversity of citizenship case)). A corporation is a citizen of both the

state of its incorporation and the state where its principal place of business is located.

GBForefront, 888 F.3d at 34 (citing Zambelli Fireworks Mfg. Co., Inc. v. Wood, 592 F.3d

412, 419 (3d Cir. 2010)). A limited liability company is treated as a citizen of every state

in which its members are citizens.               Lincoln Ben. Life Co., 800 F.3d at 105 (citing

Zambelli, 592 F.3d at 420).

         Relying in part on the plaintiff’s allegation that he is a New Jersey resident, the

notice of removal conclusorily states that the plaintiff and the defendants are “citizens”

of different states.8 Because residency in a state is insufficient to establish citizenship,

we are unable to determine whether the plaintiff is a citizen of New Jersey or any other

state.

         7
          Compare Compl. ¶ 2 with Not. of Removal ¶ 7. In its answer filed after removal, Restore alleges
even fewer jurisdictional facts about itself. It does not deny the fact that it is a limited liability company.
Instead, it denies the plaintiff’s allegations that it is a Maryland limited liability company “as a conclusion
of law to which no response is required.” See Answer of Restore to Pl.’s Compl. with Affirmative
Defenses (Doc. No. 8) ¶ 2.
         8
             Not. of Removal ¶¶ 4, 10.

                                                      3
             Case 2:20-cv-05068-TJS Document 11 Filed 11/19/20 Page 4 of 5




        Restore has also failed to allege its own citizenship. A limited liability company is

treated as a citizen of every state in which its members are citizens. Lincoln Ben. Life

Co., 800 F.3d at 105. The removal notice provides no facts about Restore’s members.

Instead, it inaccurately describes Restore as a Maryland corporation with its principal

place of business there.9 Although a corporation is a citizen of both the state of its

incorporation and the state where its principal place of business is located, GBForefront,

L.P., 888 F.3d at 34, the state of organization and the principal place of business of a

limited liability company and other unincorporated associations “are legally irrelevant”

for determining their citizenship.             Lincoln Ben. Life Co., 800 F.3d at 104-05 (citing

Carden v. Arkoma Associates, 494 U.S. 185, 192, 196-97 (1990)).

        What a limited liability company10 must allege regarding its citizenship depends

on whether it is the proponent of federal jurisdiction. If a limited liability company is the

proponent of diversity jurisdiction, it must allege the citizenship of each of its members.

Consequently, if a limited liability company is the plaintiff in an original action filed in

federal court, it must allege in the complaint the citizenship of each of its members.

Lincoln Ben. Life Co., 800 F.3d at 106, 108 n.36. If it is the removing defendant, it must

allege the citizenship of its members in the notice of removal. Id.11



        9
            Even the plaintiff accurately refers to it as a limited liability company. See Compl. ¶ 2.
        10
           For purposes of determining diversity jurisdiction, a limited liability company is an
unincorporated association. See In re Lipitor Antitrust Litig., 855 F.3d at 150 (citing Americold Realty Tr.
v. Conagra Foods, Inc., 136 S. Ct. 1012, 1015 (2016)). Thus, rules that apply to unincorporated
associations apply to limited liability companies.
        11
            Because the membership of a limited liability company or other unincorporated association is
often not publicly available and may be known only to the defendant, a plaintiff asserting diversity
jurisdiction need not plead the citizenship of each of the members of a defendant unincorporated
association as long as he performs a reasonable investigation. See Lincoln Ben. Life Co., 800 F.3d at
107-08 & n.31.


                                                        4
         Case 2:20-cv-05068-TJS Document 11 Filed 11/19/20 Page 5 of 5




      Nowhere in the complaint or in the notice of removal is the citizenship of each of

Restore’s members alleged. Restore fails to identify its own members and their states

of citizenship. Hence, we cannot determine its state or states of citizenship.

      Because we cannot determine the citizenship of the plaintiff and of Restore, we

cannot conclude that there is diversity of citizenship. Therefore, in the absence of

subject matter jurisdiction, we shall remand this case.




                                            5
